Case: 13-20484      Document: 00513106191         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-20484                                FILED
                                  Summary Calendar                           July 7, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
ROBERT TROY MCCLURE,

                                                 Plaintiff-Appellant

v.

Warden KEVIN MAYFIELD; JANE DOE; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, Agency of State of Texas; BRAD LIVINGSTON,
Executive Director, Texas Department of Criminal Justice; Major WATSON;
BILLY HIRSCH, Senior Warden; Lieutenant BOLTON; AMERICAN
CORRECTIONAL ASSOCIATION; Lieutenant SPIVEY; JACQUILLE REED;
VICTOR ROSS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:12-CV-3260


Before REAVLEY, DENNIS and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Robert Troy McClure, Texas prisoner # 1420457, while housed in the
Wynne Unit of the Texas Department of Criminal Justice, Correctional
Institutions Division (TDCJ-ID), filed a 42 U.S.C. § 1983 complaint against the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20484    Document: 00513106191     Page: 2   Date Filed: 07/07/2015


                                 No. 13-20484

warden, the “safe prison” officer, and the TDCJ-ID. After the district court
revoked McClure’s in forma pauperis (IFP) status, it granted these defendants’
motion to dismiss and denied McClure’s motions to amend his complaint.
      McClure argues that the district court abused its discretion by revoking
his IFP status and dismissing his case because the filing fee was not paid.
Although there is no indication in the record that McClure paid the filing fee,
there is also no indication that the district court dismissed the complaint for
failure to pay the fee. Accordingly, we do not address whether the district court
erred in revoking McClure’s IFP status.
      The district court dismissed the claims against the defendants due to
various legal doctrines and on Eleventh Amendment immunity. McClure’s
failure to brief the validity of those grounds abandons his challenge to the
district court’s grant of the motion to dismiss. See Brinkmann v. Dall. Cnty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs
are afforded liberal construction, even pro se litigants must brief arguments in
order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      McClure argues that the district court abused its discretion by denying
his motion to amend the complaint that he filed on April 4, 2013. We do not
address this argument. In his motion for an extension of time to respond to
the defendants’ motion to dismiss, McClure specifically asked the court to
“disregard all motions to amend [his] complaint” and stated, “I withdraw the
motions to amend the complaints.”
      The judgment is AFFIRMED. McClure’s motion to strike the appellees
response brief as untimely is DENIED. Appellees received an extension for
filing until September 9, 2014, and their brief was filed that day. McClure’s
motion to accept his reply brief is GRANTED. That brief was considered.




                                       2